DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   THOMAS JEFFREY ROBERTS,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2317

                         [December 30, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 562012CF000217A.

  Thomas Jeffrey Roberts, Bristol, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.